            Case 1:19-cv-03366-RCL Document 37 Filed 04/29/20 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


                                               )
JOSEPH MICHAEL ARPAIO,                         )
                                               )
                Plaintiff,                     )
                                               )
       v.                                      )   Civil Case No. 19-3366
                                               )
KEVIN ROBILLARD, et al.,                       )
                                               )
               Defendants.                     )
                                               )

                                           ORDER

       In accordance with the accompanying Memorandum Opinion, the Court GRANTS

defendants’ motions [5, 12, 13] to dismiss pursuant to Rule 12(b)(6), dismissing this case with

prejudice. The Court further DENIES the HuffPost defendants’ motion [24] for sanctions.

Finally, the Court DENIES the HuffPost defendants’ motion [6] to take judicial notice as moot.

This case now stands DISMISSED WITH PREJUDICE.

       It is SO ORDERED.




Date: April 29, 2020                                            /s/
                                                   ________________________
                                                   Royce C. Lamberth
                                                   United States District Judge
           Case 1:19-cv-03366-RCL Document 37 Filed 04/29/20 Page 2 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


                                               )
JOSEPH MICHAEL ARPAIO,                         )
                                               )
               Plaintiff,                      )
                                               )
      v.                                       )   Civil Case No. 19-3366
                                               )
KEVIN ROBILLARD, et al.,                       )
                                               )
              Defendants.                      )
                                               )

                                        JUDGMENT

      The Court enters judgment for the defendants, dismissing this case with prejudice.




Date: April 29, 2020                                             /s/
                                                   ________________________
                                                   Royce C. Lamberth
                                                   United States District Judge
